DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 27 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 January 2017.  New claims 32 and 33 are also considered to read on non-elected species A, represented by Figures 1-4 (the biasing element 84, only shown for species A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 18, 24, 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,302,633) in view of Seaver (2,483,713) and Scott (5,392,673).
Regarding claim 18, Ingwer discloses a wrench having all of the structure set forth in the claims, including a head (2) having an aperture (3) with a front wall (7) and back wall (8), a first jaw (bottom) coupled to the head (1) and having a plurality of teeth that define a contact region, second jaw (5) that extends through the aperture in the head, includes a threaded portion (4) and a plurality of teeth that define a contact region, a floating mechanism positioned in the aperture of the head to locate respective resilient portions (12/13) that each extend longitudinally along an inner surface of the front and back walls, respectively, connected to one another by a web (either 9 or 10), wherein either web is considered to extend in a perpendicular orientation  relative to the first and second resilient portions (as seen in Fig. 4, web is lateral vs vertical for portions 12/13, or in Figs. 3 or 5 with either web 9 or 10 extending longitudinally between the springs, also perpendicular thereto), a thumb wheel (17) and primary handle (1) integrally formed with the head.  However, Ingwer fails to disclose a bore in the head having a step portion at in inner end portion and a non-threaded portion near the opening and a threaded portion and a handle removably disposed in the bore.  Seaver discloses a similar pipe wrench and teaches that the handle includes a head/handle portion (1) having a threaded bore (within handle 4 as seen in Fig. 2) formed in a proximal end of a handle (4; which may optionally be considered as a primary handle) with a non-threaded portion positioned closer to the opening (clearly shown in Fig. 1) and a threaded extension handle (bolt 52 as shown in phantom in Fig. 1 inherently capable of functioning as an extension handle) engaged 
Still regarding claim 18 (rejection amended with paragraph above to accommodate previous claim  10 being cancelled) The combination of Ingwer and Seaver provides the tool as discussed supra, having the handle structure taught by Seaver, including a primary handle (4) and an extension handle (52) that is separable from a shaft on the head (1) via a threaded connection and also having the step portion integrally formed with the primary handle (4) but fails to disclose that the head includes a primary handle integrally formed with the head and having the bore with a stepped portion and unthreaded portion in the integral primary handle.  Scott discloses an extension handle for a wrench to optionally increase the length of the primary handle for increased leverage, and teaches that the integrally formed head (11) and handle (12) include a bore therein with a stepped/threaded portion (16) located closer to the 
Regarding claim 24, Scott alternatively discloses that the grip portion (26) may be formed to dispense a substance to further increase grip, which includes an outer shell in the form of a perforated pipe, but Scott and Seaver both fail to disclose any specific diameter of the pipe section.  The examiner previously took official notice (traversed by the applicant and addressed in Response to Arguments section, paragraph 16 of Final Rejection dated 15 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 28, the threaded collar (16) forming the stepped portion and disclosed by Scott as being fixedly secured within the handle is considered to be equivalent to being integrally formed with the handle, based on the definition of the term “integral” as “consisting or composed of parts that together constitute a whole”1, wherein the sleeve fixedly secured within the bore is a part that forms the whole together with the handle (12). 
Regarding claim 36, the web of Seaver (when considered as either portion 9 or 10 of Fig. 5) includes a first edge connected to the first resilient portion and a second edge connected to the second resilient portion and wherein the web is uninterrupted and extends continuously between the first edge and the second edge.
Regarding claim 37, the web of Seaver (when considered as portion 9 of Fig. 5) includes a bottom edge (top of aperture 15’) that extends generally parallel to the major axis of the web and wherein the first and second resilient portions extend beyond the bottom edge (downwardly as viewed in Fig. 4 and both vertically and laterally as viewed in Fig. 5).

Claims 18, 24, 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,302,633) in view of Scott (5,392,673).
Ingwer discloses the pipe wrench discussed supra, having a head, first and second jaws, aperture (3), threaded thumb wheel (17) and primary handle (1) integrally formed with the head and floating mechanism (9/10/12/13), but fails to disclose a bore formed in the handle for receiving an extension handle.  Scott discloses the extension handle configuration as discussed supra, having the bore with a step formed integrally with the primary handle as claimed and allowing for easy access and preventing loss of the extension handle when not connected, or providing an extended length of the handle for increased leverage.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the wrench of Ingwer with the bore in the primary handle and an extension handle, as taught by Scott, to increase ease of storage, as well as increasing ease of changes to the handle length for increased leverage when needed.  Thus, the bore as claimed will be positioned in the integral handle formed with the head as set forth in the claims and the extension handle will be at least partially received in the bore through the non-threaded portion before a threaded end engages the stepped/threaded portion as taught by Scott.    
Regarding claim 24, Scott alternatively discloses that the grip portion (26) may be formed to dispense a substance to further increase grip, which includes an outer shell in the form of a perforated pipe, but Scott and Boyer both fail to disclose any specific diameter of the pipe section.  The examiner previously took official notice (traversed by the applicant and addressed in Response to Arguments section, paragraph 16 of Final Rejection dated 15 September 2017) that it is old and well-known for nearly all hand tools and gripping portions for hand tools to be formed in a range of different sizes for different applications, also supported by Scott (Col. 4, lines 25-33), such that it would have been obvious to form the tool of Seaver, as modified by Scott, in a range of sizes that would obviously include varying sizes for the threaded aperture, obviously including a handle portion with the pipe section having a diameter of 3/4", being a common diameter size for gripping portions of a handle.  See MPEP 2144.04, section IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 36, the web of Seaver (when considered as either portion 9 or 10 of Fig. 5) includes a first edge connected to the first resilient portion and a second edge connected to the second resilient portion and wherein the web is uninterrupted and extends continuously between the first edge and the second edge.
Regarding claim 37, the web of Seaver (when considered as portion 9 of Fig. 5) includes a bottom edge (top of aperture 15’) that extends generally parallel to the major axis of the web and wherein the first and second resilient portions extend beyond the bottom edge (downwardly as viewed in Fig. 4 and both vertically and laterally as viewed in Fig. 5).


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ingwer et al. (2,850,930) in view of Scott (5,392,673) and as applied to claim 18 and further in view of Li (2015/0000476).  
The combination of Ingwer and Scott provides the wrench with the handle as discussed supra, but Scott fails to disclose that handle (13) may be hollow.  The examiner previously took official notice, which was not traversed by the applicant and therefore is now considered to be applicant admitted prior art that it is very old and well-known for tool parts, including handles to be optionally formed as hollow to reduce weight and material needs, thus also reducing cost, as evidenced by Li, teaching that a hollow handle substantially reduces weight (paragraph 29).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to optionally form the internal extension handle taught by Scott as a hollow handle, through the entire length thereof to optimize the weight and material reduction, as is known in the art to reduce weight, material and costs.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Scott (5,392,673) as applied to claim 18 and further in view of Wang (2013/0180367) and Harvey (2013/0327186).
Ingwer discloses the wrench and thumb wheel  (17) as discussed supra, but fails to disclose any specific structure for the thumb wheel.  Wang and Harvey both teach similar wrenches, also applying a user rotated threaded element (thumb wheel 26 of Wang, 40 of Harvey) to adjust the distance between the jaws in a similar manner as Ingwer, and both teach that the threaded portion is preferably double threaded (with threads offset by 180° and wrapped helically; paragraph 27 of Harvey), which will allow for faster movement of the jaws (more movement per rotation of the user rotated element; paragraph 27 of Harvey) and increased force applied between the jaws (paragraph 17 of Wang).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the thumb wheel of Ingwer with similar double-threads on the internal surface thereof for engaging the threads of the second jaw, to provide increased speed and force that a user may move the jaws via the thumb wheel.  Although the jaw adjustment mechanisms of Wang and Harvey are not identical to the mechanism of Ingwer, all three references rely on rotation of threaded parts to adjust jaw spacing, wherein the advantages taught by Wang and Harvey would obviously also be advantageous for different types of wrenches and would easily be applicable to the adjustment mechanism of Ingwer in a similar manner.

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive.  The applicant argues that the web of the Ingwer reference fails to read on the amendments to claim 18 or new claims 36 and 37.  However, each of these limitations has been clearly addressed in the rejections above and the examiner maintains that the web of Ingwer does read on each limitation.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Martin (1,209,002), Haban (1,163,233), Wolfe (1,129,771), Bell (1,589,736), Snowdon (1,288,248), Fowble (1,380,052), Eifel (1,542,123), Peltcher (2,825,254), Dausey et al. .

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        9 June 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2021